Exhibit 31.4 CERTIFICATIONS I, Victor Ting, certify that: 1.I have reviewed this Amendment No. 1 to Annual Report on Form 10-K of Trio-Tech International, a California corporation. 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:October 7, 2009 /s/ VICTOR H. M. TING Victor H. M. Ting, Chief Financial Officer and Vice President (Principal Financial Officer)
